Exhibit 10.1
 


 
THE MIDDLEBY CORPORATION
 
FORM OF 2007 STOCK INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT
 
This RESTRICTED STOCK AGREEMENT (this “Agreement”), dated as of the _____ day of
____, 20__ (the “Date of Grant”) is entered into by and between The Middleby
Corporation, a Delaware corporation (the “Company”) and ___________ (the
“Grantee” and, together with the Company, the “Parties”).
 
RECITALS
 
Pursuant to The Middleby Corporation 2007 Stock Incentive Plan (the “Plan”), the
Board of Directors of the Company (the “Board”), as the administrator of the
Plan, has determined to grant to the Grantee restricted shares (the “Restricted
Stock”) of the Company’s common stock, par value $0.01 per share (the “Common
Stock”), on the terms and conditions set forth herein, and hereby grants such
Restricted Stock.
 
NOW, THEREFORE, the Parties hereto agree as follows:
 
1.           Grant of Restricted Stock.  The Company hereby grants to the
Grantee _________ shares of Restricted Stock (the “Grant”), pursuant to the
terms and conditions of this Agreement and the Plan.  The Grantee shall not be
required to pay any cash consideration in exchange for the Restricted Stock.
 
2.           Restrictions and Restricted Period.
 
  (a)           Restrictions.  Except as set forth in Section 8(b) of this
Agreement, the Restricted Stock may not be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of and shall be subject to a risk of
forfeiture as described in Section 4 of this Agreement until the lapse of the
Restricted Period (as defined below).  The restrictions set forth in this
Section 2(a) are referred to herein as the “Restrictions”.
 
  (b)           Restricted Period.  The Restrictions shall lapse and the shares
of Restricted Stock shall become fully vested and transferable (provided, that
such transfer is otherwise permitted in accordance with federal and state
securities laws) if the Board determines that an applicable Return on Equity (as
defined below) percentage described below has been achieved as of the applicable
vesting date described below:
 
(i)  _________ shares of Restricted Stock (the “Tranche One Shares”) shall vest
on March 15, 2011 IF the Board determines, which determination shall be made not
later than March 10, 2011, that the Return on Equity for the period commencing
on January 3, 2010 and ending on January 1, 2011 (the "Fiscal 2010 ROE") is
equal to or greater than 10% (the “Tranche One Fiscal 2010 ROE Criteria”); and
 
(ii)  _________ shares of Restricted Stock (the “Tranche Two Shares”) shall vest
on January 1, 2012 IF the Board determines, which determination shall be made
not later than
 

--------------------------------------------------------------------------------


 
March 10, 2011, that the Fiscal 2010 ROE is equal to or greater than 12% (the
"Tranche Two Fiscal 2010 ROE Criteria"); and


(iii) if the Tranche One Fiscal 2010 ROE Criteria is not achieved, the Tranche
One Shares shall vest on March 15, 2012 IF the Board determines, which
determination shall be made not later than March 10, 2012, that the Return on
Equity for the period commencing on January 2, 2011 and ending on December 31,
2011(the "Fiscal 2011 ROE") is equal to or greater than 10% (the “Tranche One
Fiscal 2011 ROE Criteria”; and
 
(iv) if the Tranche Two Fiscal 2010 ROE Criteria is not achieved, the Tranche
Two Shares shall vest on March 15, 2012 IF the Board determines, which
determination shall be made not later than March 10, 2012, that the Fiscal 2011
ROE is equal to or greater than 12% (the “Tranche Two Fiscal 2011 ROE Criteria”.
 
To the extent that, as of March 10, 2012, the Board has determined that the
Tranche One Fiscal 2011 ROE Criteria and/or the Tranche Two Fiscal 2011 ROE
Criteria have not been achieved (and the Tranche One Shares and/or the Tranche
Two Shares, as applicable, shall not already have vested pursuant to Sections
2(b)(i) and/or 2(b)(ii) above), the Tranche One Shares and/or the Tranche Two
Shares, as applicable, shall be forfeited.  The number and price of shares of
Common Stock set forth in this Section 2(b) are subject to adjustment in
accordance with the terms of this Agreement and the Plan.
 
  (c)           Notification.  The Company shall promptly notify the Grantee of
the Board’s determination pursuant to Section 2(b) of this Agreement.
 
3.           Rights of a Stockholder.  From and after the Date of Grant and for
so long as the Restricted Stock is held by or for the benefit of the Grantee,
the Grantee shall have all the rights of a stockholder of the Company with
respect to the Restricted Stock, including, but not limited to, the right to
receive dividends and the right to vote such shares.  If there is any stock
dividend, stock split or other change in character or amount of the Restricted
Stock, then in such event, any and all new, substituted or additional securities
to which the Grantee is entitled by reason of the Restricted Stock shall be
immediately subject to the Restrictions with the same force and effect as the
Restricted Stock subject to such Restrictions immediately before such event.
 
4.           Cessation of Employment.
 
  (a)           Forfeiture.  If the Grantee’s employment with the Company is
terminated for any reason other than those set forth in Section 4(b) of this
Agreement, then any portion of the Restricted Stock with respect to which the
Restrictions have not lapsed shall be forfeited to the Company without payment
of any consideration therefor by the Company, and neither the Grantee nor any of
his successors, heirs, assigns, or personal representatives shall thereafter
have any further rights or interests in such shares of Restricted Stock.
 
  (b)           Accelerated Vesting.  Notwithstanding anything to the contrary
contained in this Agreement, if the Grantee’s employment is terminated by the
Company during the Restricted Period for reasons other than Cause (as defined in
Section 8(a) of this Agreement) or the Grantee terminates his employment within
the six-month period immediately following a
 
2

--------------------------------------------------------------------------------


 
Change of Control (as defined in Section 8(a) of this Agreement), by providing
written notice of such termination to the Company, the Restricted Stock (or
applicable portion thereof) shall immediately vest in full.


5.           Certificates.  The Restricted Stock may be evidenced in such manner
as the Board shall determine.  If certificates representing Restricted Stock are
registered in the name of the Grantee, then the Company may retain physical
possession of the certificates until the Restrictions have lapsed.
 
6.           Legends.  The Company may require, as a condition of the issuance
and delivery of certificates evidencing Restricted Stock pursuant to the terms
hereof, that the certificates bear the legend as set forth immediately below, in
addition to any other legends required under federal and state securities laws
or as otherwise determined by the Board.  All certificates representing any of
the shares of Restricted Stock subject to the provisions of this Agreement shall
have endorsed thereon the following legend:
 
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON TRANSFER HELD BY THE ISSUER OR ITS ASSIGNEES(S) AS SET FORTH IN AN
AGREEMENT BETWEEN THE COMPANY AND THE HOLDER OF THE SHARES, A COPY OF WHICH IS
ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY.
 
Such legend shall not be removed until the Restrictions on such shares lapse
pursuant to the terms hereof.
 
7.           Taxes.  The Grantee shall pay to the Company promptly upon request,
at the time the Grantee recognizes taxable income in respect to the shares of
Restricted Stock, an amount equal to the federal, state and/or local taxes the
Company determines it is required to withhold under applicable tax laws with
respect to the shares of Restricted Stock.  In lieu of collecting payment from
the Grantee, the Company may, in its discretion, distribute vested shares of
Common Stock net of the number of whole shares of Common Stock with a fair
market equal to the minimum amount of federal, state and local taxes required to
be withheld under applicable tax laws.  The Grantee understands that he (and not
the Company) shall be responsible for any tax liability that may arise as a
result of the transactions contemplated by this Agreement.
 
8.           Miscellaneous.
 
  (a)           Definitions.  As used in this Agreement:
 
     (i)          “Cause” shall mean the Grantee’s gross negligence, willful
misconduct, breach of fiduciary duty involving personal profit, substance abuse,
or commission of a felony.
 
     (ii)          “Change of Control” shall mean any twenty-five percentage
point (25%) increase in the percentage of outstanding voting securities of the
Company hereafter held by any person or group of persons who agree to act
together for the purpose of acquiring, holding, voting, or disposing of such
voting securities as
 
3

--------------------------------------------------------------------------------


 
compared to the percentage of outstanding voting securities of the Company held
by such person or group of persons on the date hereof.
 
Change of Control Example:  On December 29, 2009, individual A owns 2.42% of the
total outstanding voting securities of the Company.  Thereafter, individual A
commences a series of open market and private purchases, and on March 1, 2010
for the first time his holdings exceed 27.42% of the outstanding voting
securities of the Company.  A Change of Control occurs on March 1, 2010.
 
     (iii)         “Net Earnings” shall mean the net earnings or loss set forth
in the audited Consolidated Financial Statements of the Company for the
applicable period.
 
     (iv)         “Return on Equity” shall mean the percentage equal to (1) Net
Earnings for the period divided by (2) Stockholders’ Equity as of the first day
of the applicable period.
 
     (v)         “Stockholders’ Equity” shall mean the stockholders’ equity set
forth in the audited Consolidated Financial Statements of the Company.
 
  (b)           Restrictions on Transfer.  The Restricted Stock may not be
transferred or otherwise disposed of by the Grantee, including by way of sale,
assignment, transfer, pledge, hypothecation or otherwise, except as permitted by
the Committee, or by will or the laws of descent and distribution.
 
  (c)           Retained Discretion of the Board.  In applying the vesting
criteria applicable to the Restricted Stock, the Board has retained discretion
to adjust Net Earnings and average Stockholders’ Equity, otherwise determined in
accordance with generally accepted accounting principals, to take into account
the impact of specific non-recurring income or  expense items in the given
period, such as income or expense items resulting from restructuring charges,
acquisition initiatives, litigation matters, investments associated with
significant growth initiatives, changes in accounting principles or the
application thereof, discrete tax items, disposal of property or equipment, or
gains and losses from non-operating sources.
 
  (d)           Construction.  The Grant is intended to qualify as “qualified
performance-based compensation” under Section 162(m) of the Internal Revenue
Code of 1986, as amended, to the extent applicable.  This Agreement shall be
construed accordingly.
 
  (e)           Compliance with Law and Regulations.  The Restricted Stock and
any obligation of the Company hereunder shall be subject to all applicable
federal, state and local laws, rules and regulations and to such approvals by
any government or regulatory agency as may be required.  Any purported transfer
or sale of the shares of Common Stock shall be subject to restrictions on
transfer imposed by any applicable state and federal securities laws.  Any
transferee shall hold such shares of Common Stock subject to all the provisions
hereof and shall acknowledge the same by signing a copy of this Agreement.
 
  (f)           Invalid Transfers.  No purported sale, assignment, mortgage,
hypothecation, transfer, pledge, encumbrance, gift, transfer in trust (voting or
other) or other
 
4

--------------------------------------------------------------------------------


 
disposition of, or creation of a security interest in or lien on, any of the
shares of Restricted Stock by any holder thereof in violation of the provisions
of this Agreement shall be valid, and the Company will not transfer any of said
shares of Restricted Stock on its books or otherwise nor will any of said shares
of Restricted Stock be entitled to vote, nor will any dividends be paid thereon,
unless and until there has been full compliance with said provisions to the
satisfaction of the Company.  The foregoing restrictions are in addition to and
not in lieu of any other remedies, legal or equitable, available to enforce said
provisions.


  (g)           Incorporation of Plan.  This Agreement is made under the
provisions of the Plan (which is incorporated herein by reference) and shall be
interpreted in a manner consistent with it.  To the extent that this Agreement
is silent with respect to, or in any way inconsistent with, the terms of the
Plan, the provisions of the Plan shall govern and this Restricted Stock
Agreement shall be deemed to be modified accordingly.
 
  (h)           Notices.  Any notices required or permitted hereunder shall be
addressed to the Company, at its principal offices, or to the Grantee at the
address then on record with the Company, as the case may be, and deposited,
postage prepaid, in the United States mail.  Either party may, by notice to the
other given in the manner aforesaid, change his or its address for future
notices.
 
  (i)           Successor.  This Agreement shall bind and inure to the benefit
of the Company, its successors and assigns, and the Grantee and his or her
personal representatives and beneficiaries.
 
  (j)           Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware.  The Board shall
have final authority to interpret and construe the Plan and this Agreement and
to make any and all determinations under them, and its decision shall be binding
and conclusive upon the Grantee and his personal and legal representatives in
respect of any questions arising under the Plan or this Agreement.
 
  (k)           Amendment.  This Agreement may be amended or modified by the
Company at any time; provided that notice is provided to the Grantee in
accordance with Section 8(h); and provided further that no amendment or
modification that is adverse to the rights of the Grantee as provided by this
Agreement shall be effective unless set forth in a writing signed by the parties
hereto.
 
 
[Signature page follows]
 
5

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first above written.
 

 
THE MIDDLEBY CORPORATION
             
By:
   
Name:
   
Title:
 




 
 
The undersigned hereby accepts and agrees to all the terms and provisions of the
foregoing Agreement.
 

   
Grantee
 






       
Address
 


6

--------------------------------------------------------------------------------